tf   ~-   ; ...
          AO 245B (Rev. 02/08/2019)-Judgment in a'Cfiminal Petty Case (Modified)                                                                          Page I of!   +
                                                                                                                                                                       1


                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                               v.                                        (For Offenses Committed On or After November l, 1987)


                                Elena Rivera-Rodriguez                                   Case Number: 3:19-mj-21929

                                                                                         David L Baker
                                                                                         Defendant's Attorney


          REGISTRATION NO. 75007298
          THE DEFENDANT:                                                                                                          MAY 1 6 2019
           IZl pleaded guilty to count(s) 1 of Complaint
                                                    ---~--------,--------+--~~---------
            0 was found guilty to count(s)                                                                        ~"~~5~1~~ ,'' ~ s·:Ti,-:.c. :~';')i!~T ..
                  after a plea of not guilty.                                                BY     .                'YiJJ,,f,ur'v
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the f~ii~:;¥fiigoffens"e(s):
          Title & Section                   Nature of Offense                                                                    Count Number(s)
          8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                          1

            D The defendant has been found not guilty on count( s)
                                                                                   ~-----------------~
            D Count(s)                                                                    dismissed on the motion of the United States.
                             -,-------------------~



                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                         ~     TIME SERVED                             D ---------~days

            IZl Assessment: $10 WAIVED i:gj Fine: WAIVED
            [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all do'>uments in
            the defendant's possession at the time of arrest upon their deportationRf rem1v~. ( \ ) , _f2\/I 1 1,;.)
            ~ Court recommends defendant be deported/removed with relative, I' Mq 1 ~ .ti. 1 e~l>t'\ charged in.case
           IC\l'l\:S2\q'J)0) /<I f'v\'11 \C!Lp·) 10\i"Y:i           l\(\'~-3       .           l/<1'.:-(1..1C\\      fC·1c1·1     v·zzy       f:' i:n·L. J.
                                                                                                12. u',<1 I 1 ,, ,.\cL (        q I   cl e 1 o v\   -   12.q 1 ·z_
               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Thursday, May 16, 2019
                                                                                       Date ofimposition of Sentence


                                                                                        ~~~
                                                                                       HONORABLE ROBERT A. MCQUAID
                                                                                       UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                                3: 19-mj-21929
